Citation Nr: 1105902	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1966 to February 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 rating 
decision of the Detroit, Michigan Department of Veterans Affairs 
(VA) Regional Office (RO).  In September 2009, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  At the hearing the 
Veteran submitted additional evidence with a waiver of RO 
consideration.  He also sought, and was granted, a 60 day 
abeyance period for the submission of additional evidence.  38 
C.F.R. § 20.709.  That period has lapsed; no additional evidence 
was received. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that a final April 1968 RO rating decision denied 
a claim of service connection for low back pain.  The current 
claim on appeal was initially characterized by the RO as an 
application to reopen a claim of service connection for a low 
back disability based on the existence of the prior final denial.

Review of the record indicates that previously unavailable, 
relevant service treatment records (STRs) were associated with 
the claims file after that decision was issued.  In particular, 
the Veteran has submitted previously unconsidered doctor's orders 
and several clinical records related to the Veteran's inservice 
hospitalization for low back strain, which had been determined to 
be an in line of duty injury.  In such circumstances, the claim 
is reconsidered as an original claim of service connection.  
38 C.F.R. § 3.156(c).  Thus, the Board has recharacterized the 
issue as entitlement to service connection for a low back 
disability.

Regarding the merits of the claim, the Board finds that further 
development of the record is necessary to comply with VA's duty 
to assist the Veteran in the development of facts pertinent to 
the claim.  See 38 C.F.R. § 3.159.

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the listed factor C, the Court has 
stated that this element is a "low threshold" requirement.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

At his September 2009 hearing the Veteran indicated the he would 
secure private treatment records and send them to the Board.  He 
submitted a note from his private physician (Dr. Iung), but did 
not submit any other records.

On March 1968 VA examination the Veteran was diagnosed with spina 
bifida occulta.  The April 1968 rating decision noted that this 
is a congenital defect that is not subject to service connection.  
However, the Veteran's STRs clearly document that he incurred a 
traumatic back injury as a result in falling into a fox hole.  On 
this record, the Board finds that VA examination is necessary to 
identify all current low back disorders and their probable 
etiologies.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify the providers of any and all 
evaluation and/or treatment he received 
his low back disability since his 
discharge from service who may still be 
capable of providing such records.  He 
should also be requested to identify all 
records related to his reported workplace 
low back injury in 1990.  The RO must 
secure for association with the claims 
file the complete clinical records from 
all sources identified (to include 
complete records from Dr. Iung).

2.  Request all medical and legal 
documents pertaining to the Veteran's 
application(s) for Social Security 
Administration disability benefits (see 
May 2007 VA examination report).  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

3.  Thereafter, arrange for an orthopedic 
examination of the Veteran to determine 
the nature and likely etiology of his low 
back disability.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  

Based on the examination and review of the 
record, the examiner should identify all 
current low back disorders present and 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
currently diagnosed back disability first 
manifested in service or is the result of 
injury or disease incurred or aggravated 
during active duty service from March 1966 
to February 1968, to include the Veteran's 
known low back strain injury in October 
1966 and the Veteran's rigorous duties 
during service?

The examiner is also requested to clarify 
whether the X-ray findings of spina bifida 
occulta S1 found in March 1968 represents 
a developmental defect and, if so, whether 
it is at least as likely as not that any 
current disability of the spine is related 
to a superimposed injury of this defect as 
a result of the inservice injuries?

The examiner should include a complete 
explanation with his or her opinion, based 
on findings on examination and information 
obtained from review of the record, to 
include discussion of the significance of 
the October 1966 hospitalization for low 
back strain, the credible reports of 
rigorous military duties, the X-ray 
finding of spina bifida occulta in March 
1968, and the March 1968 VA examination 
report which recorded the Veteran's denial 
of recurrent back pain since service 
discharge.

4.  Thereafter, re-adjudicate the claim.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
T. Mainelli 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).
